July 15, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                    IN RE CHRISTOPHER SPATES, Relator

NO. 14-14-00525-CV



                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475


      This Court has reviewed the petition for writ of habeas corpus of relator,
Christopher Spates. This Court holds that relator, Christopher Spates, has
demonstrated that the commitment order signed on July 1, 2014 by the Honorable
Bonnie Crane Hellums, presiding judge of the 247th District Court, Harris County,
Texas, in Cause No. 2001-61475, is void. Therefore, this Court grants relator’s
petition for writ of habeas corpus, and vacates the commitment order dated July 1,
2014 issued by the 247th District Court, Harris County, Texas, in Cause No. 2001-
61475.
      We therefore order the Clerk of this Court to issue a writ of habeas corpus to
the Sheriff of Harris County, Texas, ordering that relator be discharged from
custody.




                                         2